Sognier, Judge.
In Agan v. State, 259 Ga. 541 (384 SE2d 863) (1989), the Supreme Court affirmed in part and reversed in part the judgment of this court in Agan v. State, 191 Ga. App. 92 (380 SE2d 757) (1989). Accordingly, our judgment in this case is vacated, the judgment of the Supreme Court is made the judgment of this court, and the judgment of the trial court is affirmed in part, reversed in part, and remanded for further proceeding consistent with the Supreme Court’s opinion.

Judgment affirmed in part and reversed in part and case remanded.


Carley, C. J., Been, P. J., McMurray, P. J., Banke, P. J., Birdsong, Pope, Beasley and Cooper, JJ., concur: